Exhibit 2008 STOCK OPTION PLAN OF IMPLEX CORPORATION 1. PURPOSES OF THE PLAN The Purposes of the 2008 Stock Option Plan (the “Plan”) of Implex Corporation, a Nevada corporation (the “Company”), are to: (a)Encourage selected employees, directors and consultants to improve operations and increase profits of the Company; (b)Encourage selected employees, directors and consultants to accept or continue employment or association with the Company or its Affiliates; and (c)Increase the interest of selected employees, directors and consultants in the Company’s welfare through participation in the growth in value of the common stock of the Company (the “Common Stock”). Options granted under this Plan (“Options”) may be “incentive stock options” (“ISOs”) intended to satisfy the requirements of Section 422 of the Internal Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”), or “non-qualified options” (“NQOs”). 2. ELIGIBLE PERSONS Every Person who at the date of grant of an Option is an employee of the Company or of any Affiliate (as defined below) of the Company is eligible to receive NQOs or ISOs under this Plan.Every person who at the date of grant is a consultant to, or non-employee director of, the Company or any Affiliate (as defined below) of the Company is eligible to receive NQOs under this Plan.The term “Affiliate” as used in the Plan means a parent or subsidiary corporation as defined in the applicable provisions (currently Sections 424(e) and (f), respectively) of the Code.The term “employee” includes an officer or director who is an employee of the Company.The term “consultant” includes persons employed by, or otherwise affiliated with, a consultant. 3. STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS Subject to the provisions of Section 6.1.1 of the Plan, the total number of shares of stock which may be issued under Options granted pursuant to this Plan shall not exceed Two Million Five Hundred Thousand (2,500,000) shares of Common Stock, $.001 par value per share.The shares covered by the portion of any grant under the Plan which expires unexercised shall become available again for grants under the Plan. 1 4. ADMINISTRATION (a)The Plan shall be administered by the Board of Directors on the Company (the “Board”) or by a committee (the “Committee”) to which administration of the Plan, or of part of the Plan, is delegated by the Board (in either case, the “Administrator”).The Board shall appoint and remove members of the Committee in its discretion in accordance with applicable laws.If necessary in order to comply with Rule 16b-3 under the Exchange Act and Section 162 (m) of the Code, the Committee shall, in the Board’s discretion, be comprised solely of “non-employee directors” within the meaning of said Rule 16b-3 and “outside directors” within the meaning of Section 162 (m) of the Code.The foregoing notwithstanding, the Administrator may delegate nondiscretionary administrative duties to such employees of the Company as it deems proper and the Board, in its absolute discretion, may at any time and from time to time exercise any and all rights and duties of the Administrator under the Plan. (b)Subject to the other provisions of this Plan, the Administrator shall have the authority, in its discretion: (i) to grant Options; (ii) to determine the fair market value of the Common Stock subject to Options; (iii) to determine the exercise price of Options granted; (iv) to determine the persons to whom, and the time or times at which, Options shall be granted, and the number of shares subject to each option; (v) to interpret this Plan; (vi) to prescribe, amend, and rescind rules and regulations relating to this Plan; (vii) to determine the terms and provisions of each Option granted (which need not be identical), including but not limited to, the time or times at which Options shall be exercisable; (viii) with the consent of the optionee, to modify or amend any Option; (ix) to defer (with the consent of the optionee) the exercise date of any Option; (x) to authorize any person to execute on behalf of the Company any instrument evidencing the grant of an Option; and (xi) to make all other determinations deemed necessary or advisable for the administration of this Plan.The Administrator may delegate nondiscretionary administrative duties to such employees of the Company, as it deems proper. (c)All Questions of interpretation, implementation, and application of this Plan shall be determined by the Administrator.Such determinations shall be final and binding on all persons. 5. GRANTING OF OPTIONS; OPTION AGREEMENT (a)No Options shall be granted under this Plan after 10 years from the date of adoption of this Plan by the Board. (b)Each Option shall be evidenced by a written stock option agreement, in form satisfactory to the Administrator, executed by the Company and the person to whom such Option is granted. 2 (c)The stock option agreement shall specify whether each Option it evidences is an NQO or an ISO. (d)Subject to Section 6.3.3 with respect to ISOs, the Administrator may approve the grant of Options under this Plan to persons who are expected to become employees, directors or consultants of the Company, but are not employees, directors or consultants at the date of approval, and the date of approval shall be deemed to be the date of the grant unless otherwise specified by the Administrator. 6.
